Citation Nr: 0112084	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-04 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date prior to April 8, 
1999, for an award of a 50 percent rating for service-
connected sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from July 1992 to July 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran an increased 
evaluation from noncompensable to 50 percent for service-
connected sleep apnea syndrome, effective from April 8, 1999. 

In statements presented in the text of his substantive appeal 
and in his representative's brief on appeal, the veteran 
indicated that he was also seeking a claim of clear and 
unmistakable error with regard to an April 1997 decision of 
the St. Louis, Missouri, VA RO which, inter alia, granted him 
service connection and an initial noncompensable evaluation 
for sleep apnea syndrome.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.  
The veteran further indicated in his substantive appeal that 
he desires service connection for narcolepsy.  This issue has 
also not been adjudicated, and is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran filed an informal claim for an increased 
rating for service-connected disability on April 8, 1999; a 
formal claim for an increased rating for service-connected 
sleep apnea syndrome was received by VA in May 1999.

2.  The veteran first required the use of a breathing 
assistance device in May 1999. 





CONCLUSION OF LAW

The criteria for an effective date prior to April 8, 1999 for 
a 50 percent rating for service-connected sleep apnea 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.97, Diagnostic Code 
6847 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 11-2000.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The evidence is not entirely complete to the extent that 
every single record pertaining to the veteran's treatment of 
his service-connected disability has not been associated with 
the claims folder.  However, a review of the claims file 
shows that all the medical evidence and records of 
administrative proceedings pertinent to the specific matter 
at issue have been obtained, such that it is complete for 
purposes of adjudicating the earlier effective date question 
on appeal.  As will be further explained in this decision, 
the Board is satisfied that there are no outstanding records 
which may be useful to the veteran in his claim for an 
earlier effective date prior to April 8, 1999 for an award of 
a 50 percent rating for sleep apnea syndrome.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.

The veteran's service medical records reflect a history of 
diagnosis and treatment for sleep apnea syndrome during 
active duty.  After his discharge from military service in 
July 1996, he filed a claim for VA compensation for this 
disability in August 1996.  In an April 1997 decision of the 
St. Louis, Missouri, VA RO, he was granted service connection 
and a noncompensable evaluation for sleep apnea syndrome, 
based on objective findings obtained on VA examination in 
October 1996.  Notice of this decision and of his appellate 
rights was sent to him in correspondence dated in May 1997.  
No response was received from the veteran during the one-year 
appellate period following the issuance of this notice.

Thereafter, the veteran's claims folder shows no further 
activity with regard to his claim until over two years later, 
on April 8, 1999, when the RO received correspondence from 
him, via his designated representative, which constituted an 
informal claim for unspecified VA compensation or pension 
benefits.  Shortly afterwards, on May 6, 1999, correspondence 
was received from the veteran, in which he formally requested 
that his claim be reopened for entitlement to a compensable 
evaluation for his service-connected sleep apnea syndrome.  
In his application to reopen his claim, he reported receiving 
treatment for his disability at the Detroit, Michigan, VA 
Medical Center (VAMC), and requested that he be scheduled for 
a VA compensation examination.

Medical records obtained from the VAMC for the period from 
February 1999 to September 1999 show that the veteran was 
treated for his complaints of sleep disturbance due to sleep 
apnea.  The report of a February 1999 sleep lab study shows 
that he was not on any special medication for his sleep 
apnea.  Sleep pattern disturbance was also noted on studies 
performed in late March 1999.  A May 1999 treatment report 
shows that he was diagnosed with mild obstructive sleep 
apnea, status post uvoloplasty, and that at that time he 
first received a continuous positive airway pressure (CPAP) 
machine and was instructed in its use.  

During a June 1999 VA examination, the veteran reported that 
he received a uvuloplasty in 1997 from private medical 
sources and underwent a repeat sleep study in 1998 at the 
VAMC.  The examiner noted that a recent sleep study performed 
at the VAMC was not available for his review at the 
examination.  The veteran complained of disrupted sleep two 
to three times per night and reported that three weeks 
earlier he had been prescribed a CPAP machine and that he had 
obtained good results from using it. Following a physical 
examination, the pertinent diagnoses were obstructive sleep 
apnea, by history, and status-post uvuloplasty in 1997.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase has occurred if the claim is received within 
one year from such date, otherwise the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2000).  The veteran filed an informal claim for 
a rating increase with VA, which was received on April 8, 
1999.  Subsequently, he perfected his claim with a formal 
request for a compensable evaluation for sleep apnea syndrome 
in May 1999.  Therefore, the current effective date assigned 
of April 8, 1999, is the appropriate date for the award of 
the 50 percent rating unless there is objective evidence that 
would make it ascertainable that his sleep apnea was 50 
percent disabling at any time within the period of up to one 
year prior to that date, or April 8, 1998.  

The rating schedule for sleep apnea syndromes (obstructive, 
central, mixed) as contained in 38 C.F.R. § 4.97, Diagnostic 
Code 6847, provides that a 50 percent rating requires use of 
breathing assistance device such as CPAP machine.  The Board 
points out that the specific issue on appeal is whether an 
earlier effective date prior to April 8, 1999 for a 50 
percent rating award for sleep apnea is warranted, and not 
entitlement to a compensable rating for the period prior to 
that date.  In this regard, the objective medical evidence 
does not demonstrate that the veteran first needed to use a 
CPAP machine for his sleep apnea until May 1999, 
approximately one month after he filed his claim for a rating 
increase.  The veteran does not contend that he required a 
CPAP machine prior to May 1999, and he has not identified any 
medical records which have not been obtained that purport to 
show use of a CPAP machine before May 1999.  As the rating 
schedule specifies that a 50 percent rating requires the use 
of a breathing assistance device such as a CPAP machine, 
there is no objective basis to permit an earlier effective 
date prior to the date of his claim for a rating increase on 
April 8, 1999.  Though the records of his uvuloplasty in 1997 
and his sleep study at the VAMC in 1998 are not associated 
with the evidence, these records would not assist him in his 
claim for an earlier effective date for a 50 percent rating 
as they would not have demonstrated that he required the use 
of a breathing assistance device prior to April 8, 1999.  As 
previously discussed, the veteran's medical records 
associated with the file which post-date his missing records 
do not objectively demonstrate the requisite need for a 
breathing assistance device, as specified in the criteria for 
a 50 percent rating, until May 1999.  His appeal for an 
earlier effective date prior to April 8, 1999 for a 50 
percent rating for sleep apnea syndrome must therefore be 
denied.


ORDER

An effective date prior to April 8, 1999, for a 50 percent 
rating for service-connected sleep apnea syndrome is denied.



		
	John L. Prichard
	Member, Board of Veterans' Appeals



 

